I am unable to concur in the construction given to the statute which is quoted in full in the majority opinion. This statute, which provides for the levy upon and sale of real estate for unpaid taxes by a tax collector, neither expressly nor by implication requires said collector to advertise for sale or to sell said real estate within any specified time after his levy upon it. This construction is approved in Shawmut Finishing Co.
v. City of Cranston, supra, and in Russell v. Deshon, supra
(which construes a similar statute), both cited in the majority opinion.
The omission of any provision therein hastening the time of sale of property for taxes may well have been intentional for it harms no one and may benefit many. In the case of *Page 276 
property which is aliened or sold, one of the first steps on the part of the alienee or purchaser is to ascertain the amount of taxes, if any, due and unpaid. As this custom is universally followed, no one can lose or be prejudiced through giving to the taxpayer the consideration permitted by the statute.
In my opinion the construction given to said statute in the majority opinion is not only inconsistent with the language used and the purpose expressed therein but is capable of causing unnecessary hardship to the taxpayer. While some may disagree with the proposition, I believe that the advertisement of a prospective sale of property for taxes has an injurious effect upon the owner's standing, financially and otherwise. There can be no loss sustained by giving the taxpayer an extension of time within which to raise the funds necessary for the payment of the tax. And when the statute above-discussed permits a public official to extend leniency to those indebted to a municipality for taxes, I can find no reason, particularly under present conditions, for construing the statute in any but the most liberal manner consistent with the ordinary definition of the words therein contained, having in mind the purpose to be accomplished.
It is my opinion that the appeal should be denied and dismissed.